UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012 ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 001-32171 Bimini Capital Management, Inc. (Exact name of registrant as specified in its charter) Maryland 72-1571637 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3305 Flamingo Drive, Vero Beach, Florida 32963 (Address of principal executive offices) (Zip Code) (772) 231-1400 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES þNO ¨ Indicate by check mark whether the registrant has submitted electronically and posted to its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES þNO ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨Accelerated filer ¨Non-accelerated filer ¨ Smaller Reporting Company ý Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES ¨NO þ Indicate the number of shares outstanding of each of the Registrant’s classes of common stock, as of the latest practicable date: Title of each Class Latest Practicable Date Shares Outstanding Class A Common Stock, $0.001 par value November 2, 2012 Class B Common Stock, $0.001 par value November 2, 2012 Class C Common Stock, $0.001 par value November 2, 2012 BIMINI CAPITAL MANAGEMENT, INC. INDEX PART I. FINANCIAL INFORMATION ITEM 1. Financial Statements: Consolidated Balance Sheets as of September 30, 2012 (unaudited) and December 31, 2011 1 Consolidated Statements of Operations (unaudited) for the nine and three months ended September 30, 2012 and 2011 2 Consolidated Statement of Stockholders’ Equity(unaudited) for the nine months ended September 30, 2012 3 Consolidated Statements of Cash Flows (unaudited) for the nine months ended September 30, 2012 and 2011 4 Notes to Consolidated Financial Statements (unaudited) 5 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 25 ITEM 3. Quantitative and Qualitative Disclosures about Market Risk 40 ITEM 4. Controls and Procedures 41 PART II. OTHER INFORMATION ITEM 1. Legal Proceedings 42 ITEM 1A. Risk Factors 43 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 43 ITEM 3. Defaults upon Senior Securities 43 ITEM 4. Mine Safety Disclosures 43 ITEM 5. Other Information 44 ITEM 6. Exhibits 44 SIGNATURES 46 PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS. BIMINI CAPITAL MANAGEMENT, INC. CONSOLIDATED BALANCE SHEETS (Unaudited) September 30, 2012 December 31, 2011 ASSETS: Mortgage-backed securities, at fair value Pledged to counterparties $ $ Unpledged Total mortgage-backed securities Cash and cash equivalents Restricted cash Retained interests in securitizations Accrued interest receivable Property and equipment, net Prepaid expenses and other assets, net Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY LIABILITIES: Repurchase agreements, net $ $ Junior subordinated notes due to Bimini Capital Trust II Accrued interest payable Accounts payable, accrued expenses and other Total Liabilities COMMITMENTS AND CONTINGENCIES STOCKHOLDERS' EQUITY: Preferred stock, $0.001 par value; 10,000,000 shares authorized; designated, 1,800,000 shares as Class A Redeemable and 2,000,000 shares as Class B Redeemable; no shares issued and outstanding as of September 30, 2012 and December 31, 2011 - - Class A Common Stock, $0.001 par value; 98,000,000 shares designated: 10,329,421 shares issued and outstanding as of September 30, 2012 and 10,086,854 shares issued and outstanding as of December 31, 2011 Class B Common Stock, $0.001 par value; 1,000,000 shares designated, 31,938 shares issued and outstanding as of September 30, 2012 and December 31, 2011 32 32 Class C Common Stock, $0.001 par value; 1,000,000 shares designated, 31,938 shares issued and outstanding as of September 30, 2012 and December 31, 2011 32 32 Additional paid-in capital Accumulated deficit ) ) Total Stockholders’ Equity Total Liabilities and Stockholders’ Equity $ $ See Notes to Consolidated Financial Statements -1- BIMINI CAPITAL MANAGEMENT, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Nine Months Ended Three Months Ended September 30, September 30, Interest income $ Interest expense ) Net interest income, before interest on junior subordinated notes Interest expense on junior subordinated notes ) Net interest income (Losses) gains on mortgage-backed securities ) ) ) Losses on Eurodollar futures ) Net portfolio income (deficiency) ) Other income: Gains on retained interests in securitizations Other income (expense) ) ) Total other income Expenses: Compensation and related benefits Directors' fees and liability insurance Audit, legal and other professional fees Direct REIT operating expenses Other administrative Total expenses Loss before income taxes ) Income taxes - Net loss $ ) $ ) $ ) $ ) Basic and Diluted Net loss Per Share of: CLASS A COMMON STOCK Basic and Diluted $ ) $ ) $ ) $ ) CLASS B COMMON STOCK Basic and Diluted $ ) $ ) $ ) $ ) Weighted Average Shares Outstanding: CLASS A COMMON STOCK Basic and Diluted CLASS B COMMON STOCK Basic and Diluted Dividends Declared Per Common Share: CLASS A COMMON STOCK $
